McCay, Judge.
It can hardly be disputed that this attempt of the city of Albany to alter its contract with the Brunswick and Albany Railroad is a wrong to that company. Whether the contract was one which could have been enforced as a contract, is not the question. After the Brunswick and Albany Road had acted on it, done the work under the eye of the city, it is too late for the city to say, our contract does not bind us.
The only question of any doubt is the right to the injunction. Were the Brunswick and Albany Railroad a solvent road, going on in its usual business, we might hesitate to infere. But the Brunswick and Albany Railroad is in the hands of a Court of equity, with all its rights; one of those rights is the right to the value of this work, which the Southwestern Road is to pay. We think its payment to the city of Albany would complicate the matter. In strict law they are the owners of the street, but they have transferred the *616equitable right to this money to the Brunswick and Albany Railroad. It is an equitable fund — a Court of equity has a present possession of all its interests, and we think its jurisdiction is complete to stop the fund where it is.
Judgment affirmed.